Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 11, 15--24 have been amended. Claims 1-24 are pending in this office action. This action is responsive to Applicant’s application filed 02/14/2022.

Response to Arguments
2.	Applicant's arguments with respect to newly amended features in claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant argued that, the cited references fail to disclose amended claim limitation “using the affixed at least one information storage medium and a mobile terminal configured for communicating with a to sense by the mobile terminal or to input on the mobile terminal data relating to the mark" recited in independent claims 1, 20, and 22. 
In response to Applicant’s argument, Walters teaches scalability of the system can be ensured by distributing the necessary software over multiple servers. Notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers (e.g., mobile terminal), integrated servers and web service users. network operation center is capable of being scaled to support master controllers or more and intelligent luminaire manager nodes or more, which could handle traffic of data per day per gateway or master controller (paragraphs 0116, 0117; see also elements 200a-c of figure 2, luminaire head housing and the mast).

Claim Objections
3. 	Claim 1 is objected to because of the following informalities:
As to claim 1, there is no antecedent basis for two of the three “at a site of the luminaire” terms in paragraphs “associating a mark to at least one of the luminaire and a controller configured for controlling an operation of the luminaires before installation of the controller at a site of the luminaire”, “producing at least one information storage medium that has or forms the mark, before installation of the controller at a site of the luminaire” and “installing the controller at a site of the luminaire”. There is insufficient antecedent basis for this limitation in the claim.

4.	Claim 1 is objected to because of the following informalities: 
	“using the affixed at least one information storage medium and a mobile terminal configured for communicating with a to sense by the mobile terminal or to input on the mobile terminal data relating to the mark" recited in independent claims 1, which is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-14, and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Patent Publication No. 2007/0057807 A1, hereinafter “Walters”) in view of Fluss (US Patent Publication No. 2006/0193125 A1, hereinafter “Fluss”).
As to Claim 1, Walters teaches the claimed limitations:
 “A method for marking a luminaire comprising a luminaire head having a luminaire head housing and a mast on which the luminaire head is mounted, the method comprising the steps of:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E).
	“producing at least one information storage medium that has or forms the mark, before installation of the controller at a site of the luminaire” as each of the networks includes several intelligent luminaire managers and a master control. The intelligent luminaire managers communicate with each other and with master controller using short-range radio frequency (RF) communication links, each of the intelligent luminaire managers controls operation of a light fixture, also called a luminaire (paragraphs 0028, 0035-0036). Once owner/operator has installed intelligent luminaire managers on his or her lights, owner operator can control when the lights are turned-on and turned-off. This is achieved by sending commands over the data network to individual or assignable groups of intelligent luminaire managers and/or reprogramming a control program stored in a memory of each intelligent luminaire manager or group of assignable intelligent luminaire managers (paragraphs 0047, 0058).
  	“installing the controller at a site of the luminaire: affixing the at least one information storage medium to at least one of the luminaire head housing and the mast” as each street light is equipped with an intelligent luminaire manager mounted on top of a light fixture of street lamp. Intelligent luminaire manager is preferably configured and housed in an enclosure that conforms to appropriate NEMA and ANSI standards so that it can be exchanged one-for-one with a prior-existing photo-control used to control light fixture. This compatibility allows intelligent luminaire manager to be installed on a light fixture without requiring a new mount and without requiring any rewiring or physical modification of the fixture (paragraphs 0047-0050, 0058; head and mast see also elements 112, 200 of figure 2). 
“using the affixed at least one information storage medium and a mobile terminal configured for communicating with a to sense by the mobile terminal or to input on the mobile terminal data relating to the mark” as scalability of the system can be ensured by distributing the necessary software over multiple servers. Notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers (e.g., mobile terminal), integrated servers and web service users. network operation center is capable of being scaled to support master controllers or more and intelligent luminaire manager nodes or more, which could handle traffic of data per day per gateway or master controller (paragraphs 0116, 0117; see also elements 200a-c of figure 2, luminaire head housing and the mast).
 	“transmitting the sensed or input data to the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079).
Walters does not explicitly teach the claimed limitation “associating a mark to at least one of the luminaire and a controller configured for controlling an operation of the luminaire before installation of the controller at a site of the luminaire“.
Fluss teaches the lamp or luminaire has a plurality of switching devices or electronic control units in which each switching device or electronic control unit is provided with a data set at the factory and which advantageously in addition to the code contains lamp type specific data associated with the switching device or electronic control unit, the data set can be arranged directly in a light scene memory of the switching device or electric control gear. In this connection it can be noted that the previously mentioned information data set can also be understood to be contained in a light scene center of the DALI switching device. In addition, the data set can be directly assimilated by the control unit and especially stored there or used by it. It is available after an initialization of the lamp for later control of the switching devices or the associated lamps. This facilitates the operation of a number of lamps in the network. (paragraphs 0062, 0106 and  claim 19).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Fluss before him/her, to modify Walters associating a mark to at least one of the luminaire and controlling an operation because that would provide a memory into which can be written the address data, light scene information and like data from a control unit as taught by Fluss (paragraph 0007). 

As to Claim 2, Walters teaches the claimed limitations:
	“receiving by the mobile terminal luminaire-specific information from the server in response to the transmitting; and displaying at least in part the luminaire-specific information on the mobile terminal” as (paragraphs 0116-0118, 0132).

As to Claim 3, Walters teaches the claimed limitations:
“Wherein the affixing is performed directly before or after installation of the controller” as (paragraphs 0033, 0043-0044, 0047, 0058, 0151).

As to Claim 4, Walters teaches the claimed limitations:
“Wherein the affixing is performed during assembling of the luminaire, said assembling comprising connecting the luminaire head to the mast” as (paragraphs 0049-0050; head and mast see also elements 112, 200 of figure, 2, 3A-D). 

As to Claim 5, Walters teaches the claimed limitations:
 “wherein the affixing is performed during assembling or installing of the luminaire, said assembling or installing comprising providing the luminaire with the controller” as (paragraphs 0033, 0043-0044, 0047).

As to Claim 6, Walters teaches the claimed limitations:
 “Wherein the step of associating a mark is done at a factory” as (paragraphs 0015-0018, 0020, 0022).

As to Claim 7, Walters teaches the claimed limitations:
 “Wherein the method further comprises enclosing the at least one information storage medium with the controller in a packaging before the controller is installed in the luminaire” as (paragraphs 0036, 0039, 0041, 0043-0045, 0047-0049).

As to Claim 8, Walters teaches the claimed limitations:
 “wherein the luminaire head comprises a light engine comprising one or more lighting elements and the controller is configured for controlling the operation of the light engine in accordance with a dimming profile” as (paragraphs 0083, 0119, 0152, 0155).

As to Claim 9, Walters teaches the claimed limitations:
 	“Wherein the at least one information storage device comprises a sticker” as (paragraphs 0058, 0060, claim 7).

As to Claim 10, Walters teaches the claimed limitations:
 “wherein the step of providing at least one information storage medium that has or forms the mark comprises forming a QR code on the information storage medium as the mark” as (paragraphs 0033, 0058, 0060, claims 7, 14).

As to Claim 11, Walters teaches the claimed limitations:
 “wherein the step of providing at least one information storage medium comprises providing a first information storage device intended to be affixed to the luminaire head and a second information storage device intended to be affixed to the mast” as (paragraphs 0036, 0039, 0047, 0065, 0116, 0121-0125, 0143).

As to Claim 12, Walters teaches the claimed limitations:
“Linking the mark with a location of the luminaire using the server” as (abstract, paragraphs 0007, 0058, 0060, 0077-0079, 0116, 0131).

As to Claim 13, Walters teaches the claimed limitations:
 “Transmitting location and time information from the controller to the server, and linking the location information and the mark at the server” as (paragraphs 0033, 0043-0044, 0151).

As to Claim 14, Walters teaches the claimed limitations:
 “Transmitting further information, in particular at least one of status and error information of the luminaire, by the mobile terminal to the server” as (abstract, paragraphs 0007, 0020, 0029, 0033, 0037, 0045-0046).

As to Claim 20, Walters teaches the claimed limitations:
 “A method for obtaining information about a luminaire, the luminaire being affixed with at least one information storage device that has or forms a mark which is visually recognizable, the mark being linked with the luminaire in a data table on a server, the method comprising the following steps:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E). Each of the network links between intelligent luminaire managers includes a two-way communication channel. These two-way communication channels between intelligent luminaire managers support over the air or power-line carrier re-keying and re-programming of these intelligent control device. This allows for on-demand, turn-on and turn-off of selected street lights coupled to intelligent luminaire managers (paragraph 0031). Intelligent luminaire manager includes at least one LED internal or external to enclosure for communicating with maintenance crews, the LED transmits infrared signals that are received by PDA hosted field unit. In another embodiment, the LED flashes a visual code (e.g., mark which is visually recognizable) that can be seen and interpreted by the maintenance crew, when an intelligent luminaire manager is initially installed, it sends a message to a nearby intelligent luminaire manager and receives back an acknowledgement signal. When this acknowledgment signal is received by the newly installed intelligent luminaire manager, its LED sends or flashes a code to let the maintenance crew know that the signal has been sent and an acknowledgement signal received. This lets the maintenance crew know that the intelligent luminaire manager is working properly. In an embodiment, an LED signal may be different colors to indicate different status (paragraph 0058). Each luminaire manager or enclosure has a scannable barcode (e.g., mark) securely attached (e.g., affixed) for purposes of identification. An identification code can also be stored in a memory of each luminaire manager, PDA hosted field unit is used to read and/or write the identification code to the memory of each luminaire manager (paragraph 0060).
“sensing by a mobile terminal data relating to the mark from the at least one information storage device”  as its management environment that supports and controls a massive subscriber base of mobile computers (paragraph 0116).
as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079). 
 	“Transmitting by the mobile terminal the sensed data to the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079). 
“Receiving by the mobile terminal of luminaire-specific information from the server” as the network server forwards the received status information from the networked luminaire managers to a computer of a light system owner/operator. The luminaire managers communicate with each other, whereby they form a network (paragraph 0007). Notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users (paragraph 0116).
“Displaying by the mobile terminal at least part of the luminaire-specific information” as management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users (paragraph 0116). Field unit is hosted by a PDA, running application program to requiring the use of a PDA. Map base reports downloaded to field unit show the location of each luminaire in a light system and display efficient driving routes for maintenance crews to get to a luminaire requiring repair. Fault types are communicated to crews via network operation center and field unit for pre-diagnostics of a failed luminaire so that time on-site is minimized and the need for return trips to a failed luminaire are eliminated (paragraph 0152). 
Walters does not explicitly teach the claimed limitation “sensing data relating to the mark from the at least one information storage device“.
Fluss teaches a lamp for use in a network of lamps which operate in accordance with the DALI protocol. The DALI (Digital Addressable Lighting Interface) protocol is a protocol for signal connection to lighting systems  (paragraph 0006). An electronic control gear in the DALI sense (electronic control gear), a series switch or a superimposed switch, that is a switch to which the light source will respond or a lamp switcher, that is any possible operating device for any possible type of light source which is used (paragraph 0031).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Fluss before him/her, to modify Walters sensing data because that would provide a memory into which can be written the address data, light scene information and like data from a control unit as taught by Fluss (paragraph 0007). 

As to Claim 21, Walters teaches the claimed limitations:
 “Wherein the luminaire comprises a pole or mast and the mark is provided to the pole or mast” as (paragraphs 0049-0050; head and mast see also elements 112, 200 of figure, 2, 3A-D). 

As to Claim 22, Walters teaches the claimed limitations:
 “A method for obtaining information about a component of a luminaire, the luminaire being affixed with at least one information storage device that has or forms a mark which is visually recognizable, the mark being linked with the component in a data table on a server, the method comprising the following steps:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E). Each of the network links between intelligent luminaire managers includes a two-way communication channel. These two-way communication channels between intelligent luminaire managers support over the air or power-line carrier re-keying and re-programming of these intelligent control device. This allows for on-demand, turn-on and turn-off of selected street lights coupled to intelligent luminaire managers (paragraph 0031). Intelligent luminaire manager includes at least one LED internal or external to enclosure for communicating with maintenance crews, the LED transmits infrared signals that are received by PDA hosted field unit. In another embodiment, the LED flashes a visual code (e.g., mark which is visually recognizable) that can be seen and interpreted by the maintenance crew, when an intelligent luminaire manager is initially installed, it sends a message to a nearby intelligent luminaire manager and receives back an acknowledgement signal. When this acknowledgment signal is received by the newly installed intelligent luminaire manager, its LED sends or flashes a code to let the maintenance crew know that the signal has been sent and an acknowledgement signal received. This lets the maintenance crew know that the intelligent luminaire manager is working properly. In an embodiment, an LED signal may be different colors to indicate different status (paragraph 0058). Each luminaire manager or enclosure has a scannable barcode (e.g., mark) securely attached (e.g., affixed) for purposes of identification. An identification code can also be stored in a memory of each luminaire manager, PDA hosted field unit is used to read and/or write the identification code to the memory of each luminaire manager (paragraph 0060).
“sensing by a mobile terminal data relating to the mark from the at least one information storage device”  as its management environment that supports and controls a massive subscriber base of mobile computers (paragraph 0116).
as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079). 
 	“Transmitting by the mobile terminal the sensed data to the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079). 
“Receiving by the mobile terminal of luminaire-specific information from the server” as the network server forwards the received status information from the networked luminaire managers to a computer of a light system owner/operator. The luminaire managers communicate with each other, whereby they form a network (paragraph 0007). Notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users (paragraph 0116).
“Displaying by the mobile terminal at least part of the luminaire-specific information” as management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users (paragraph 0116). Field unit is hosted by a PDA, running application program to requiring the use of a PDA. Map base reports downloaded to field unit show the location of each luminaire in a light system and display efficient driving routes for maintenance crews to get to a luminaire requiring repair. Fault types are communicated to crews via network operation center and field unit for pre-diagnostics of a failed luminaire so that time on-site is minimized and the need for return trips to a failed luminaire are eliminated (paragraph 0152). 
Walters does not explicitly teach the claimed limitation “sensing data relating to the mark from the at least one information storage device“.
Fluss teaches a lamp for use in a network of lamps which operate in accordance with the DALI protocol. The DALI (Digital Addressable Lighting Interface) protocol is a protocol for signal connection to lighting systems  (paragraph 0006). An electronic control gear in the DALI sense (electronic control gear), a series switch or a superimposed switch, that is a switch to which the light source will respond or a lamp switcher, that is any possible operating device for any possible type of light source which is used (paragraph 0031).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Fluss before him/her, to modify Walters sensing data because that would provide a memory into which can be written the address data, light scene information and like data from a control unit as taught by Fluss (paragraph 0007). 

As to Claim 23, Walters teaches the claimed limitations:
“wherein the luminaire comprises a pole or mast and the at least one information storage device is affixed to the pole or mast” as (paragraphs 0049-0050; head and mast see also elements 112, 200 of figures 2, 3A-D). 

As to Claim 24, Walters teaches the claimed limitations:
“Luminaire comprising a luminaire component and at least one information storage device that has or forms a mark which 6U.S. Application No. 16/840,897Atty. Dkt. BRAND4A is visually recognizable” as when an intelligent luminaire manager is initially installed, it sends a message to a nearby intelligent luminaire manager and receives back an acknowledgement signal. When this acknowledgment signal is received by the newly installed intelligent luminaire manager, its LED sends or flashes a code to let the maintenance crew know that the signal has been sent and an acknowledgement signal received. This lets the maintenance crew know that the intelligent luminaire manager is working properly. In an embodiment, an LED signal may be different colors to indicate different status (paragraph 0058). Each luminaire manager or enclosure has a scannable barcode securely attached for purposes of identification. An identification code can also be stored in a memory of each luminaire manager. In an embodiment, PDA hosted field unit is used to read and/or write the identification code to the memory of each luminaire manager (paragraph 0060).
“the mark being configured for being sensed by a mobile terminal” as mobile computers (paragraph 0116).
“in order to trigger a transmission of data relating to the mark to a server” as notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users; its security and data independence that facilitates supporting large numbers of separate customers and their sensitive business data; and its ability to provide fast, secure, and highly-available synchronization between servers and the subscriber/customer populations they support (paragraph 0116).
“a transmission of luminaire-specific information from the server to the mobile terminal, and a display of at least part of the luminaire-specific information on the mobile terminal” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079).
Walters does not explicitly teach the claimed limitation “sensing data relating to the mark from the at least one information storage device“.
Fluss teaches a lamp for use in a network of lamps which operate in accordance with the DALI protocol. The DALI (Digital Addressable Lighting Interface) protocol is a protocol for signal connection to lighting systems  (paragraph 0006). An electronic control gear in the DALI sense (electronic control gear), a series switch or a superimposed switch, that is a switch to which the light source will respond or a lamp switcher, that is any possible operating device for any possible type of light source which is used (paragraph 0031).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Fluss before him/her, to modify Walters sensing data because that would provide a memory into which can be written the address data, light scene information and like data from a control unit as taught by Fluss (paragraph 0007). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US Patent Publication No. 2007/0057807 A1).
As to Claim 15, Walters teaches the claimed limitations:
 	“An assembly comprising a packaging, a controller configured for controlling a luminaire, and at least one information storage device that has or forms a mark associated to at least 4U.S. Application No. 16/840,897Atty. Dkt. BRAND4A one of the controller and the luminaire controlled by the controller, said controller and information storage device being separately included in the packaging” as each monitor and control operation of an outdoor light system or subsystem. These outdoor light systems are represented as being operated and maintained by light system owner/operators respectively, data collected by intelligent luminaire managers regarding the status of the light system represented by network is forwarded to owner/operator. Data collected by intelligent luminaire managers regarding the status of the light system represented by network is forwarded to owner/operator. Owner/operators also have the capability to send commands to and/or reprogram operation of the intelligent luminaire managers coupled to their lights using the data network. This allows owner/operators to adjust the operation of their respective light system (paragraphs 0028-0029; see also figure 1). Network operation center couples to master controllers via an internet protocol infrastructure provided by third party carrier network services. Master controllers preferably provide data concentration and compression, and thereby reduce the overall service fees for third party leasing arrangements of communication services. Master controllers also preferably include a data storage capability so that data to and from intelligent luminaire managers can be stored during network communication disruptions and transmitted after communications are restored (paragraphs0030-0040). The message traffic passed between network operation center and intelligent luminaire managers includes applications data packages, query command packages, device status packages, event and alarm packages, and network status packages. Subscriber/customer access to this data stored at the network operation center is controlled by password. Subscriber/customer notification of events is transmitted to the subscriber/customer, and no password is required to obtain this data (paragraph 0123).

As to Claim 16, Walters teaches the claimed limitations:
 	“Wherein the mark is based on controller-specific data” as (paragraphs 0116-0118, 0132).

As to Claim 17, Walters teaches the claimed limitations:
 	“Wherein the controller-specific data comprises at least one unique identifier” as (paragraphs 0044, 0060).

As to Claim 18, Walters teaches the claimed limitations:
 	“Wherein the controller and the information storage medium are provided with identical, visually perceptible marks” as (paragraphs 0044, 0060).

As to Claim 19, Walters teaches the claimed limitations:
 	“Wherein the mark is at least formed by a QR code” as (paragraphs 0044, 0060).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/10/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156